486 So. 2d 28 (1986)
Michael LANDIS, Appellant,
v.
Andrea LANDIS, Appellee.
No. 85-2004.
District Court of Appeal of Florida, Third District.
April 1, 1986.
*29 Marks, Aronovitz & Leinoff and Andrew H. Drucker, for appellant.
Sherman & Rayson and Kim Douglas Sherman, Ft. Lauderdale, for appellee.
Before HENDRY, HUBBART and FERGUSON, JJ.
HENDRY, Judge.
Appellant Michael Landis appeals from a final order of the trial court adopting the findings and recommendations of the general master on the issue of a modification of appellant's child support obligations. We affirm the final order upon the holding that there was substantial competent evidence to support the general master's findings that the child's needs had increased greatly in the ten years since the final order of dissolution had been entered and that appellant had the ability to pay increased child support. A trial court is bound by a master's factual findings when they are supported by competent evidence. Dent v. Dent, 438 So. 2d 903 (Fla. 4th DCA 1983), rev. dismissed, 461 So. 2d 114 (Fla. 1984).
Furthermore, given that, first, the evidence showed that the basic monthly expenses for the now 13 year old child exceeded the current child support payment; second, appellant's income had more than tripled during the ten year period; and third, appellant agreed that an increase was appropriate, it would have been an abuse of discretion for the trial court to refuse an increase. Smith v. Smith, 474 So. 2d 1212 (Fla. 2d DCA 1985).
All other points on appeal are without merit.
Affirmed.